DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 1/5/2021 is acknowledged.  The traversal is on the grounds that the subject matter of all claims are sufficiently related that a thorough search for the subject matter of any one group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive for the reasons set forth in the requirement for restriction/election mailed on 10/13/2020.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 1/5/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-4 are rejected under 35 U.S.C. 102(a2) as being anticipated by Sakaguchi et al (US 2017/0121543).

Regarding claim 1, Sakaguchi et al discloses an inkjet ink composition comprising an organic solvent, water, a coloring material, and resin particles (Abstract). As coloring material the ink composition comprises a pigment ([0063]-[0069]). Accordingly, the reference discloses a pigment printing ink jet ink composition as recited in the present claims. The organic solvent is preferably 3-butoxy-N,N-dimethlpropionamide ([0058]). This solvent has the structure ([0058]):

    PNG
    media_image1.png
    123
    449
    media_image1.png
    Greyscale
.
corresponding to recited general formula (1), where the recited group R1 is a C4 alkyl, and the recited group R2 and R3 are C1 alkyls.

Regarding claim 2, Sakaguchi et al teaches all the claim limitations as set forth above. Given that the ink composition of the reference only requires the propionamide  solvent as the only organic solvent in the ink composition, it is clear that the amount of solvent is 100 mass %, with respect to the total mass of the organic solvent in the composition, within the recited range of 80 mass % or more.



Regarding claim 4, Sakaguchi et al teaches all the claim limitations as set forth above. The recitation in the claims that the ink compositions is “used in printing onto a polyester cloth” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Sakaguchi et al discloses the ink composition as presently claimed, it is clear that the ink compositions of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

In light of the above, it is clear that Sakaguchi et al anticipates the presently recited claims.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ito et al (US 2015/0015639).

Regarding claim 1, Ito et al discloses an inkjet ink composition comprising an organic amine solvent, water, a colorant, and resin particles (Abstract). As coloring material the ink composition comprises a pigment ([0131-[0135]). Accordingly, the reference discloses a pigment printing ink jet ink composition as recited in the present claims. The amide organic solvent is preferably 3-butoxy-N,N-dimethlpropionamide ([0262]). This solvent has the structure:

    PNG
    media_image1.png
    123
    449
    media_image1.png
    Greyscale
.
corresponding to recited general formula (1), where the recited group R1 is a C4 alkyl, and the recited group R2 and R3 are C1 alkyls.

Regarding claim 2, Ito et al teaches all the claim limitations as set forth above. Given that the ink composition of the reference only requires the propionamide  solvent as the only organic solvent in the ink composition, it is clear that the amount of solvent is 100 mass %, with respect to the total mass of the organic solvent in the composition, within the recited range of 80 mass % or more.

Regarding claim 4, Ito et al teaches all the claim limitations as set forth above. The recitation in the claims that the ink compositions is “used in printing onto a polyester cloth” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that 
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Ito et al discloses the ink composition as presently claimed, it is clear that the ink compositions of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 6, Ito et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amide organic solvent comprises 2 to 20 mass %, of the ink composition ([0283]-[0284]). The amount of the polymer particles is from 0.3 to 10 mass % ([0111]). Thus, the ratio of amide organic solvent to polymer particles is [2 – 20] : [0.3 – 10] or [6.67 – 2] : 1, within the recited range of 1.5 mass % or more.

In light of the above, it is clear that Ito et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al (US 2017/0121543).

The discussion with respect to Sakaguchi et al as set forth in Paragraph 5 above is incorporated here by reference.


It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2015/0015639) in view of Kagata et al (US 2010/028625).

The discussion with respect to Ito et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 3, Ito et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the resin particles a polycarbonate-based urethane resin particles as recited in the present claims.
Kagata et al discloses an ink compositions comprising a metal compound as a colorant, water, an organic solvent and a polyurethane resin (Abstract [0027]-[0029], [0044] and [0060]-
Given that both Ito et al and Kagata et al are drawn to ink compositions comprising pigments, water, and organic solvents, and, given that Ito et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the polycarbonate-based polyurethane resin particles as taught by Kagata et al, it would therefore have been obvious to one of ordinary skill in the art to include such resin particles in the ink composition disclosed by Ito et al with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2015/0015639).

The discussion with respect to Ito et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 5, Ito et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amide organic solvent comprises 2 to 20 mas %, overlapping the recited range of 16 to 30 mass % ([0273]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sao et al (US 2013/0286117) discloses an ink composition comprising a pigment, water, a binder resin, and an amide organic solvent (Abstract, [0022]-[0030], [0047], [0052], and [0086]-[0087]). The amide organic solvent has the structure:

    PNG
    media_image2.png
    124
    251
    media_image2.png
    Greyscale
,
where R11 is an alkyl having 1 to 4 carbon atoms, and R12 and R13 are methyl or ethyl ([0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767